 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   CHRISTOPHER CARMEL, JR.,                           Civil No. C18-1457-JCC

11            Plaintiff,

12            vs.                                        JUDGMENT

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            IT IS ORDERED AND ADJUDGED that this case is reversed and remanded pursuant to

16   sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social Security for further

17   administrative proceedings pursuant to this Court’s ORDER of remand, issued on

18   June 5, 2019.

19            JUDGMENT is entered for Plaintiff, and this case is closed.

20            //

21            //

22            //

23            //

24            //
     Page 1         JUDGMENT - [C18-1457-JCC]
 1
              Dated this 5th day of June 2019.
 2

 3

 4

 5

 6
                                                 A
                                                 John C. Coughenour
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      JUDGMENT - [C18-1457-JCC]
